McKAY, Chief Judge,
dissenting:
Once again, the recently much-touted plain language doctrine has failed to be the sure and simple guide to statutory and contract interpretation that it is often touted to be. Contrast, for example, the views of the circuit panel with that of the Supreme Court in Western Nuclear, Inc. v. Huffman, 825 F.2d 1430 (10th Cir.1987), rev’d, 486 U.S. 663, 108 S.Ct. 2087, 100 L.Ed.2d 693 (1988). The differing readings of the same “plain language” in no way reflects on the bona fides of the judges. It simply illustrates that the plain language doctrine is hardly the panacea of interpretation it is often claimed to be.
In this case Dillon Family & Youth Services (“DFYS”) and the Department of Human Services (“DHS”) fell into a dispute about how DFYS should be compensated for its services. DHS had taken the position that DFYS did not qualify as a psychiatric hospital for purposes of reimbursement. In order to settle the dispute, the parties entered into a contract which provided that DFYS would be compensated by “the same rate reimbursement procedures and methodology as it applies to psychiatric hospitals under the Methods and Standard for Reimbursement for Inpatient Hospital Services set forth in Attachment 4.19-A to the State Plan.” Thus the parties settled their dispute by linking the appellant DFYS to inpatient hospital services as set forth in Attachment 4.19-A. Nothing in the agreement or elsewhere suggests that DFYS *936qualified as an inpatient hospital under Attachment 4.19-A at the time this agreement was entered. To settle their dispute, the parties simply selected a known quantity as a method for defining future payments. There is no claim that this contract was ultra vires.
Subsequent to entering into this settlement contract, section 4.19-A was amended to change some definitions and schedules of payments. DFYS, as seems perfectly plain to me, demanded payments pursuant to 4.19-A which was the guidepost the parties had selected in order to settle their dispute. Applying plain language doctrine, I cannot read the parties’ own settlement agreement as anything other than a decision that in the future DFYS would be paid the same as a psychiatric hospital in accordance with section 4.19-A. One has to read additional language into the contract to suggest that DFYS was to be paid as an inpatient hospital as set forth in Attachment 4.19-A “only so long as 4.19-A is not amended.” The parties did not do that. The language does not do that. Since the parties themselves chose the manner of reimbursement with specific language and with reference to a specific section of the State Plan, I see nothing in law and equity which permits us to shift the risk of their choice of settlement language from the place where they put it to some other place. The fact that the plan changes the definition of who is and who is not eligible under the plan adds nothing. It was already disputed at the time the parties entered into this plain contract whether DFYS fit the definition under the then-extant “Reimbursement for Inpatient Hospital Services set forth in Attachment 4.19-A to the State Plan.” That the State may have been unwise in choosing to settle its dispute by tying DFYS to Inpatient Hospital Services set forth in Attachment 4.19-A to the State Plan does not require us to relieve them of the bargain which they struck. It was precisely to settle with a known definitional quantity in the regulation the future disputes between the parties that they entered into this contract. I don’t know why it should not be enforced as it was written.
I agree with the majority that summary judgment was properly granted. My disagreement is with whether the plain language selected by the parties calls for summary judgment in favor of the opposite party than the one which the trial court selected.
It seems to me that all of the discussion about how the current section 4.19-A defines hospitals is irrelevant. Nobody disputes that if it is applied, as the parties agreed, DFYS is entitled to be compensated the same way as those hospitals which qualify without an agreement under that section of the regulations. Likewise it seems to me that any suggestion that to enforce the contract as it was written would result in a windfall misses the point of why the parties entered into the agreement in the first place — to ensure that DFYS would be compensated in ways which were disputed at the time the contract was entered into by DHS. Had the parties meant any other methodology for resolving the dispute, they simply would have defined the method of compensation under the settlement contract in terms other than incorporation by reference of the statutory standard which the State disputed DFYS was entitled to in the first place. Even after showing proper deference to interpreting uncertainties against a private party dealing with the government, it seems perfectly plain to me that the parties entered into a clear agreement that DFYS would be paid pursuant to section 4.19-A; that if so paid, DFYS would be entitled to the sums which they claim; and that the trial court’s judgment should be reversed and summary judgment entered in favor of DFYS.